444 Pa. 624 (1971)
Holloway Estate.
Supreme Court of Pennsylvania.
Argued May 26, 1971.
October 13, 1971.
Before BELL, C.J., JONES, EAGEN, O'BRIEN, ROBERTS, POMEROY and BARBIERI, JJ.
S. Regen Ginsburg, with him Leon H. Kline, for appellant.
Edward M. David and Otis W. Erisman, with them Saul, Ewing, Remick & Saul, and Truscott & Erisman, for appellees.
Philip A. Bregy, with him MacCoy, Evans & Lewis, for amicus curiae.
OPINION PER CURIAM, October 13, 1971:
Decrees affirmed. Appellants to pay costs.